Citation Nr: 0502433	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1993.

The veteran died in October 2000; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  Terminal 
records and a death certificate in the claims file show  that 
the veteran died of metastatic non-small cell carcinoma of 
the lung on October 10, 2000.  The appellant alleges that the 
veteran's lung cancer began during service.  In support of 
this argument, she notes that the veteran's service medical 
records show treatment for various symptoms that she asserts 
were early manifestations of his fatal carcinoma of the lung, 
including a recurrent cough, wheezing, swollen lymph nodes, 
chest pain, and abdominal pain.  She specifically points out 
that the veteran was treated for a swollen lymph gland in 
March 1987, abdominal pain in January 1988 and chest pains in 
June 1992.  The record shows that, following his separation 
from service in April 1993, the veteran was initially seen in 
November 1999 for complaints of chest pain and subsequently 
was diagnosed with stage IV non-small cell lung cancer in 
February 2000 following further testing.

The appellant further contends that the veteran's lung cancer 
may have been caused by his exposure to asbestos and 
radiation while on active duty.  The veteran served as an 
aviator for more than 10 years during service, and prior to 
that he spent approximately 2 years as a signal officer.  He 
filed a claim for service connection for lung cancer in May 
2000 and, in his application for compensation, he alleged in-
service exposure to asbestos while assigned to an embassy in 
the Bahamas in 1991, and possible exposure to radiation as a 
pilot.  The appellant further asserts that the veteran was 
exposed to asbestos when he served in Panama during Operation 
Just Cause.  The service personnel and medical records are 
not clear as to whether he was exposed to radiation or 
asbestos during his approximately 13 years of active duty.  
The records do reflect that the veteran was stationed in 
Panama APO Miami between September 1989 and November 1990 
with USA ELM HQ USSOUTHC stationed out of Quarry HT.  It is 
apparent that he was stationed at Fort Clayton and Fort Kobbe 
during this time.  The service records are not clear as to 
whether the veteran was stationed in the Bahamas.  In 1991, 
the time the veteran was said to have been stationed in the 
Bahamas, the records indicate that he was attached to USA 
OPTEC TEXCOM in Fort Hood, Texas.  In addition to aviation, 
his duties included military intelligence.   

Regarding radiation exposure, the records reflect that the 
veteran flew in a number of aircraft including UH-1H, OV-1D, 
U-21A and RU-21H.  The records do not indicate whether these 
aircraft or any other the veteran is shown to have flown 
would have resulted in radiation exposure.

An August 2000 RO request for records of exposure to 
radiation and asbestos was answered by a response that 
"fiche" was enclosed.  The claims file contains a 
comprehensive amount of service personnel records detailing 
duty stations and assignments, but do not shed any light on 
whether there was exposure to radiation or asbestos.  

In view of the service medical records showing similar 
symptoms to some of those shown during the time the veteran 
was diagnosed and treated for his terminal lung cancer, the 
Board finds that an opinion from an oncologist that addresses 
the questions of the approximate onset date and etiology of 
the veteran's fatal lung cancer is warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The Board also finds that, given the specificity of the 
allegations regarding the veteran's alleged exposure to 
asbestos and radiation during service and the nature of the 
cause of death (lung cancer), prior to obtaining the medical 
opinion noted above, further development should be undertaken 
if possible to ascertain whether any duty assignments such as 
his flights on certain aircraft exposed him to harmful 
amounts of radiation or whether he was exposed to asbestos at 
certain areas such as Panama.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).   

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that she 
provide any evidence in her possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should take further steps 
to attempt to obtain verification of the 
claimed exposure to radiation and/or 
asbestos.  Specifically, the VBA AMC 
should contact the appropriate sources to 
verify whether the veteran could have 
been exposed to asbestos while serving in 
Panama between 1989 and 1990 including 
Fort Clayton and Fort Kobbe.  The VBA AMC 
should also contact the appropriate 
sources, to verify whether asbestos 
exposure during other service besides 
Panama, to include whether the veteran 
served in Nassau, the Bahamas, and if so, 
whether such service resulted in asbestos 
exposure.  Regarding radiation exposure, 
the VBA AMC should contact the 
appropriate sources to ascertain whether 
any aircraft flown by the veteran 
including UH-1H, OV-1D, U-21A and RU-21H.  
Request the assistance from the United 
States Armed Services Center for Unit 
Records Research (USASCURR), or request 
assistance from the National Archives and 
Records Administration or other 
appropriate federal archive.

3.  Thereafter, the VBA AMC should send 
the claims folder to a specialist deemed 
appropriate for review.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
requested review.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical review.  The specialist 
should be requested to review the claims 
file and provide an opinion as to the 
cause of the veteran's death.  The 
examiner should address the following: 

(1)  Is it at least as likely as not (50 
percent or greater probability) that the 
metastatic stage IV non-small cell lung 
carcinoma that resulted in the veteran's 
death was first manifested in service or 
within one year after his discharge from 
service in April 1993? 

(2)  If the veteran's metastatic stage IV 
non-small cell lung carcinoma was not 
shown to have first manifested in service 
or within one year of discharge from 
service in April 1993, and only if 
exposure to radiation or asbestos is 
shown by the official record, is it at 
least as likely as not that the lung 
cancer was caused or aggravated by 
exposure to radiation and/or asbestos in 
service?

Any indicated tests or consultations with 
other specialists deemed necessary for a 
comprehensive evaluation should be 
obtained.  The physician should provide a 
rationale for any opinion expressed.  

4.  Thereafter, the VBA AMC  should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as matter of law when it fails 
to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the decision remains adverse, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




